                                                                               United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                    February 18, 2020
                         UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UAH PROPERTY MANAGEMENT, L.P., §
et al,                         §
                               §
       Plaintiffs,             §
VS.                            § CIVIL ACTION NO. 2:19-CV-146
                               §
HOUSING ENTERPRISE INSURANCE §
COMPANY,                       §
                               §
       Defendant.              §

      ORDER REGARDING PROCEDURE FOR MOTION TO WITHDRAW

      On February 17, 2020, Mr. Phillip N. Sanov and Pandit Law, counsel for Plaintiffs
 San Diego Creek Apartments, Ltd., Easterling Village, Ltd., and UAH Property
 Management, L.P., filed their Motion to Withdraw as Counsel Without Substitution
 (D.E. 10). The motion is STRICKEN and the Court ORDERS the withdrawing counsel
 to re-file the motion, satisfying the following procedures in order to represent to the
 Court that the client has full notice and opportunity to be heard in the matter:

      1. If another attorney is to be substituted as attorney for the client, the motion
         shall state:
             a. The name, address, telephone number, and telecopier number of the
                 attorney substituting in;
             b. That the client approves the substitution; and
             c. That the withdrawal is not sought for delay only.
      2. If another attorney is not to be substituted as attorney for that client, the motion
         shall state:
             a. Whether the client consents to the withdrawal;
             b. That the client, whether or not consenting to the withdrawal, has been
                 notified in writing of the right to object to the motion to withdraw

1/2
                within ten (10) days of the date the copy of the motion was placed in the
                mail or delivered in person to the client;
             c. The client’s last known address;
             d. A listing of all pending settings and deadlines; and
             e. That a copy of the motion has been delivered to the client and the date
                said copy was placed in the mail or delivered in person to the client.
      3. If the motion is granted, the withdrawing attorney shall immediately notify the
         client in writing that the motion was granted and advise the client of any
         additional settings or deadlines of which the attorney has knowledge at the
         time of the withdrawal and has not already provided to the client.
      4. All notices or deliveries to the client shall be made to the client either in person
         or mailed to the client’s last known address by both certified and regular first
         class mail.
      5. The movant shall further comply with all other procedures applicable to
         motions filed in this Court, including the requirement of a certificate of
         conference.
      ORDERED this 18th day of February, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
